                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS


John McDonald,

             Plaintiff,

      v.
                                                   Case No. 1:20-cv-03653
J.B. Pritzker, in his official capacity as
Governor of Illinois, and Grace B. Hou,
                                                   Chief Judge Pallmeyer
in her official capacity as Secretary of
the Illinois Department of Human
Services,

             Defendants.


      PLAINTIFF’S OPPOSITION TO DEFENDANTS’ MOTION TO FILE A
                    BRIEF IN EXCESS OF 15 PAGES


      Defendants filed their 42-page brief without asking this Court on Thursday or

Friday, when this Court could have decided whether such an oversize filing is

appropriate to respond to Plaintiff’s 15-page memorandum. Defendants also did not

notify Plaintiff of this approach until Sunday evening. Plaintiff thus respectfully

requests that this Court strike Defendants’ oversize brief and issue the requested

preliminary injunction now, based upon Defendants’ arguments last Thursday.           If,

however, this Court accepts Defendants’ oversize brief, Plaintiff intends to file a Reply

Brief, not to exceed 15 pages, this evening.

      Plaintiff reiterates that he is suffering irreparable harm every day that

Defendants’ unlawful actions continue, and respectfully asks that this Court not

delay tomorrow’s hearing or the Court’s statement that he may well be able to return

to his job on Wednesday, notwithstanding Defendants’ oversize filing.
Dated this 29th day of June, 2020.

                                     Respectfully submitted,

                                     /s/ Misha Tseytlin
                                     MISHA TSEYTLIN
                                     SEAN T.H. DUTTON
                                     TROUTMAN SANDERS LLP
                                     227 W. Monroe Street, Suite 3900
                                     Chicago, IL 60606
                                     Telephone: (608) 999-1240
                                     Facsimile: (312) 759-1939
                                     misha.tseytlin@troutman.com
                                     sean.dutton@troutman.com
                                     BLAKE T. HANNAFAN
                                     HANNAFAN & HANNAFAN, LTD.
                                     180 N. Lasalle Street
                                     Suite 3700
                                     Chicago, IL 60601
                                     (312) 527-0055
                                     (312) 527-0220 (fax)
                                     bth@hannafanlaw.com

                                     Attorneys for Plaintiff John McDonald




                                         -2-
                           CERTIFICATE OF SERVICE

      I hereby certify that on the 29th day of June, 2020, a true and accurate copy of

the foregoing was served via the Court’s CM/ECF system upon all counsel of record.


                                          /s/ Misha Tseytlin
                                          Misha Tseytlin
                                          Troutman Sanders LLP
                                          227 W. Monroe Street
                                          Suite 3900
                                          Chicago, IL 60606
                                          (608) 999-1240
                                          (312) 759-1939 (fax)
                                          misha.tseytlin@troutman.com
